Order filed September 19, 2019




                                       In The
                        Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00033-CV
                                    ____________

                    ALPHA GLYNN MESKIMEN, Appellant

                                          V.

                   JENIFER LOUISE MESKIMEN, Appellee


                    On Appeal from the County Court at Law
                            Navarro County, Texas
                     Trial Court Cause No. C18-26928-CV

                                      ORDER

      This is an appeal from a judgment signed October 25, 2019. Appellant did
not file a post-judgment motion extending appellate timetables. The notice of
appeal was due November 26, 2018. See Tex. R. App. P. 26.1. In his notice of
appeal filed on January 3, 2019, appellant contends he was not given notice of, nor
did he participate in, the hearing that resulted in the judgment.

      To perfect an appeal in a civil case, such as this one, an appellant must file a
notice of appeal complying with Texas Rule of Appellate Procedure 25.1. The
notice must always include these items: (1) identify the trial court and state the
case’s number and style; (2) state the date of the judgment or order appealed from;
(3) state that the party desires to appeal; (4) state the court to which the appeal is
taken; and (5) state the name of each party filing the notice. Tex. R. App. P.
25.1(d). The notice of appeal complies with these requirements; however, the
notice was not filed within thirty days of the date of the judgment and therefore is
untimely. We do not have appellate jurisdiction over untimely perfected appeals.

      However, the notice of appeal was filed within the time for perfecting a
restricted appeal. Tex. R. App. P. 26.1(c) (in a restricted appeal, the notice of
appeal must be filed within six months after the judgment or order is signed). If
the present case is a restricted appeal, then we possess jurisdiction. In the interest
of justice and to ensure appellant receives a merits-based review, we construe
appellant’s notice of appeal as a notice in a restricted appeal. See Tex. R. App. P.
26.1(c); Tex. R. App. P. 30. The notice of appeal, however, does not comply with
requirements applicable to a notice in a restricted appeal.       If the appeal is a
restricted appeal—which, generally, are those appeals not timely perfected within
thirty days of the judgment or order appealed from, but perfected within six
months of the date of the judgment or order appealed from—the notice of appeal,
in addition to stating those items set forth in rule 25.1(d)(1)-(5), must also contain
those statements listed in rule 25.1(d)(7). The notice must: (1) state that the
appellant is a party affected by the trial court’s judgment but did not participate—
either in person or through counsel—in the hearing that resulted in the judgment
complained of; (2) state that the appellant did not timely file either a postjudgment
motion, request for findings of fact and conclusions of law, or notice of appeal; and
(3) if appellant is not represented by counsel, appellant must verify the notice of
appeal. Tex. R. App. 25.1(d)(7). Appellant’s notice of appeal does not meet the
requirements of rule 25.1(d)(7) pertaining to restricted appeals. Accordingly, we
direct appellant to file an amended notice of appeal that meets the requirements set
out in Texas Rule of Appellate Procedure 25.1(d) within thirty days of today’s date
or this court will dismiss the appeal for lack of jurisdiction.

                                    PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.